Citation Nr: 0005140	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from August 1976 to January 
1989.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In March 1999, the veteran withdrew his claim of entitlement 
for an earlier effective date for the grant of service 
connection for tinnitus.  

The United States Court of Appeals for the Federal Circuit 
has held that the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
(hereinafter "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 


FINDINGS OF FACT

1. In March 1993, the Board issued a decision which found 
that audiometric testing conducted by VA in April 1989 
showed test results, including speech recognition scores, 
which led to a conclusion that the veteran did not have 
impaired hearing within the meaning of 38 C.F.R. § 3.385.  
The veteran was provided notice of this decision.  A 
request for reconsideration of this Board decision was not 
made.  

2. Evidence added to the record since the March 1993 Board 
decision includes VA audiological examinations and the 
veteran's personal statements.  

3. This evidence is cumulative and does not bear directly and 
substantially upon the specific matter of whether the 
veteran currently has a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385 and, when considered alone or 
together with all of the evidence, both old and new, it 
has no significant effect upon the facts previously 
considered. 


CONCLUSION OF LAW

The March 1993 Board decision which denied service connection 
for bilateral hearing loss is final, and evidence received 
since the March 1993 Board decision is not new and material, 
and the claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(a)-(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this claim, the RO determined, in an October 1999 
Supplemental Statement of the Case, that new and material 
evidence had been presented, and that the veteran's claim for 
service connection for bilateral hearing loss was reopened.  
However, under Barnett, the Board is not bound by the RO's 
determination in this regard, and the that the Board must 
also review whether new and material evidence has been 
submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); see also Fulkerson 
v. West, 12 Vet. App. 268, 269-70 (1999) (per curiam) 
(setting aside a Board decision to enable the Board to 
observe the procedure required by law for reopening of final 
decisions).

The RO originally denied the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
in a January 1990 rating decision.  That decision was 
primarily based on a finding that hearing loss was not found 
on VA examination conducted in April 1989.  The RO informed 
the veteran of the adverse decision and notice of his 
appellate rights in February 1990.  The veteran filed a 
timely appeal.  In October 1990 and September 1992, the RO 
confirmed the January 1990 rating decision.  

By a March 1993 Board decision, service connection was denied 
based on the fact that audiometric testing conducted by VA in 
April 1989 showed test results, including speech recognition 
scores, which led to a conclusion that the veteran did not 
have impaired hearing within the meaning of 38 C.F.R. § 
3.385.  The veteran was provided notice of this decision.  He 
did not request reconsideration of the Board decision.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  See 38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a) (West 1991 & Supp. 1999).  
In the instant case, since there is no evidence of record 
which shows that the Chairman of the Board ordered 
reconsideration in regards to this case, the March 1993 Board 
decision is final.  Id.  

As noted above, "if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim."  See 38 U.S.C.A. § 5108.  Except 
as provided by 38 U.S.C.A. § 5108, when the Board disallows a 
claim, it may not thereafter be reopened and allowed, and no 
claim based on the same factual basis shall be considered.  
See 38 U.S.C.A. § 7104(b).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  See 38 C.F.R. § 20.1105(1999); see also 38 U.S.C.A. § 
5108, 7104.  Therefore, once a Board decision becomes final 
under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  See Barnett 
v. Brown, supra.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(a) has been fulfilled.  See Winters and Elkins, both 
supra.

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from 0 to 20 dB, a higher 
threshold indicates some degree of hearing loss.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citation omitted).  

In relevant part, the evidence of record at the time of the 
March 1993 Board decision is summarized as follows:

Service department records reveal that the veteran's military 
occupational specialties included health services 
administrator, services operations officer, and food services 
officer.  The DD Form 214 reflects overseas service.  

Service medical records dated for the period from December 
1974 to January 1989 reflect that on physical examination for 
the Reserve Officer Training Corps (ROTC) Commission, in 
December 1974, the veteran's hearing acuity measured at 5 
frequencies, 500, 1000, 2000, 3000, and 4000 Hertz (Hz) was 
0, 0, 0, 5, 5 in the right ear and 5, 5, 0, 0, 15 in the left 
ear.  In May 1980, the veteran was assigned to duty in noise.  
The May 1980 audiogram reflects auditory thresholds of 5, 0, 
0, 5, 5 and 15, 10, 0, 10, 20 in the right and left ears, 
respectively.  Hearing conservation data collected in March 
1987 in conjunction with a Medical Examination for Flying 
Personnel reflects that the veteran performed on the flight 
line as a member of the medical crew.  The record reflects no 
significant threshold shift of 20 decibels or greater.  
Auditory thresholds measured in March 1987 were 5, 0, 0, 5, 
10 in the right ear and 15, 15, 0, 10, 25 in the left ear in 
the 5 frequencies.  The report of medical history completed 
for separation in December 1987 reflects that the veteran had 
or was having hearing loss.  The audiological evaluation, in 
December 1987, reflects auditory thresholds of 10, 10, 0, 15, 
20 in the right ear and 10, 10, 0, 5, 25 in the left ear.  
Hearing conservation data collected in May 1988 reflects a 
significant threshold shift of 20 decibels or greater.  The 
auditory thresholds in May were evaluated as 10, 20, 10, 10, 
15 in the right ear and 10, 15, 10, 15, 25 in the left ear.  
After a minimum of fifteen hours noise free, the auditory 
thresholds in the right ear were 15, 15, 10, 15, 15 and 15, 
10, 10, 15, 30 in the left ear.  Terminal hearing 
conservation data collected in January 1989, for separation, 
reflects auditory thresholds of 25, 25, 15, 25, 20 in the 
right ear and 25, 30, 25, 25, 40 in the left ear.  The 
veteran separated from service in January 1989.  

The Report of Medical Examination for Disability Evaluation 
completed in April 1989 consists of a general medical 
examination; an ear, nose, and throat (ENT) examination; and 
an audiological evaluation.  The general medical examination 
reflects no hearing loss noted.  On the authorized 
audiological evaluation in April 1989, pure tone thresholds, 
in decibels, were 5, 5, 0, 5, 10 in the right ear and 0, 5, 
0, 5, 20 in the left ear at the 500, 1000, 2000, 3000, and 
4000 Hertz levels, respectively.  In April 1989, speech 
audiometry revealed a speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
ENT examination reflects that the veteran complained of 
decreased hearing for the past four to five years and had 
been exposed to aircraft type of noise.  The diagnosis was 
bilateral neurosensory hearing loss.  

The veteran asserted in statements to support his claim that 
he had several hundred hours of noisy flying duty during his 
last 4 1/2 years of service, being around aero-medical 
evacuation jet aircraft.  He added that there were times when 
he performed his duties in an unprotected hearing 
environment.  

The Board notes that based upon the evidence on file at the 
time of the March 1993 Board decision, the veteran had not 
presented a well-grounded claim for service connection for 
bilateral hearing loss, as there was no evidence which 
established a bilateral hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  See Caluza v. Brown, 7 Vet. 
App. 489, 506 (1995); Hensley v. Brown, 5 Vet. App. 155, 160 
(1993) (explaining that § 3.385 prohibits a finding of a 
hearing disability where the requirements of that section 
have not been met).  Therefore, VA must review all of the 
evidence submitted since the last final disallowance in order 
to determine whether the claim may be reopened.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Additional evidence associated with the claims file 
subsequent to the March 1993 Board decision includes VA 
audiology examinations and the veteran's continuing 
assertions of entitlement. 

A March 1998 VA audiology examination reflects history of 
decreased hearing, left greater than the right, no ear 
pathology, and noise exposure from jet aircraft engines.  The 
authorized audiological evaluation reflects pure tone 
thresholds in decibels of 10, 15, 15, 20, 20 and 10, 15, 10, 
20, 35 in the right and left ears, at the 500, 1000, 2000, 
3000, and 4000 Hertz levels, respectively.  The evaluation 
reflects a pure tone threshold average in the right ear of 18 
decibels and 20 decibels in the left ear.  Speech audiometry 
revealed a speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The summary of the 
audiology test results reflect that hearing acuity in the 
right ear was within normal limits.  As regards the left ear, 
the examiner noted that the claims file was reviewed.  The 
examiner noted that today's results indicate hearing to be 
within normal limits through 4000 Hz, with a mild loss noted 
at 6000 Hz and 8000 Hz which is more likely than not due to 
noise exposure in the military.  

An October 1998 VA audiological evaluation reflects decreased 
hearing, left greater than the right, and history of military 
noise exposure - jet aircraft engines.  Pure tone thresholds 
in decibels on the authorized audiological evaluation were 
10, 15, 15, 20, 20 in the right ear and 10, 15, 10, 20, 35 in 
the left ear, at the 500, 1000, 2000, 3000, 4000, and 5000 
Hertz levels, respectively.  The evaluation reflects a pure 
tone threshold average in the right ear of 18 decibels and 20 
decibels in the left ear.  Speech audiometry revealed a 
speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear.  The audiologist noted that the 
claims file was reviewed and that hearing acuity in the right 
and left ears was within normal limits.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision-makers and it is not cumulative 
or redundant.  Newly presented evidence need not be probative 
of all the elements required to award the claim, but need 
only tend to prove each element that was a specified basis 
for the last disallowance.  See Evans v. Brown, 9 Vet. App. 
at 284; see also Hickson v. West, supra. (VA must review 
evidence since the last final disallowance).  The evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra; 38 
C.F.R. § 3.156.  Accordingly, the Court held that such a 
determination was to be reviewed under a deferential standard 
of review, which is the clearly erroneous standard.  See 
Elkins, supra.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  Therefore, the determinative issue is 
whether the veteran has a present hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 
3.303 (1999).  If so, there must be a link to military 
service established by medical evidence that has not been 
previously considered.  

In essence, the veteran asserts that his bilateral hearing 
loss was incurred in service.  The Board notes that the 
veteran's lay statements in support of his claim are not new 
and are redundant and cumulative of evidence previously 
considered at the time of the March 1993 Board decision.  
Newly submitted evidence includes the March and October 1998 
VA audiological examinations conducted by different examiners 
in accordance with VA regulations to obtain identical pure 
tone thresholds in each of the tested frequencies.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties); see also 38 C.F.R. § 4.85.  While each examination 
reflects noise exposure from jet aircraft in military 
service, the evidence is not indicative of a pure tone 
threshold of 40 decibels or greater in any of the tested 
frequencies, or at least three pure tone thresholds of 26 
decibels or greater in the tested frequencies, or a speech 
recognition score of 94 percent to demonstrate a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385. 

At this juncture in the analysis, the Board observes that 
while the March 1998 VA audiology examination report reflects 
"mild loss" in the higher frequencies, it does not reflect 
a hearing loss "disability" within applicable VA standards.  
See Hensley v. Brown, 5 Vet. App. at 159 (Section 3.385 
"operates to establish when a measured hearing loss is not a 
'disability . . .'") (emphasis in original).  Thus, this 
medical evidence is insufficient to establish the existence 
of a current hearing loss disability.  Id.  

Accordingly, since the evidence that was before the Board in 
March 1993 suggested these same facts, that is, no hearing 
loss disability within the meaning of 38 C.F.R. § 3.385, the 
Board determines that the lay evidence, as well as cited 
medical data, is merely cumulative of evidence that was 
considered by the Board in 1993, and it has no significant 
effect upon the facts previously considered.  As such, these 
pieces of evidence are not "new and material" within the 
meaning of 38 C.F.R. § 3.156(a), they provide no basis for 
reopening the claim of entitlement to service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5108; see also 
Smith v. West, 12 Vet. App. 312, 315 (1999) (holding that if 
new evidence had not been submitted, the veteran had not 
fulfilled the requirement for "new and material" evidence 
to reopen his claim for service connection).  Accordingly, 
this claim is not reopened.  

In reaching this decision, the Board recognizes that this 
appeal is being disposed of in a manner that differs from 
that used by the RO.  However, the Board submits that, even 
if it were to determine that new and material evidence had 
been presented under Hodge and § 3.156(a), and the veteran's 
claim were to be reopened, there is simply no way as a matter 
of law that he could prevail.  Based on a review of the 
evidence of record, both old and new, it is clear that the 
veteran has not submitted evidence demonstrating that he has 
a current bilateral hearing loss disability.  As such, he has 
not met and could not meet his initial burden under 
38 U.S.C.A. § 5107(a) to submit a well-grounded claim.  See 
Caluza and Hensley, both supra.  Therefore, under these 
circumstances, the Court has concluded that there is no 
prejudice to the veteran "if it is clear that [he] would 
have been unsuccessful irrespective of the error."  Winters, 
12 Vet. App. at 207-208.

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).

ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the appeal is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

